                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA
                                                        Case No. 3:20-CR-21
          v.
                                                        JUDGES VARLAN/POPLIN
  ANMING HU


   GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION REGARDING RULE
    404(B) EVIDENCE OF OTHER CRIMES OR BAD ACTS BY THE DEFENDANT

        The United States of America, by J. Douglas Overbey, United States Attorney for the

 Eastern District of Tennessee, hereby offers this response to the defendant’s Motion to Direct the

 Government to Produce Any Rule 404(B) Type Evidence of Other Crimes or Bad Acts by the

 Defendant, (R. 40). The government has reviewed the defendant’s motion and agrees to provide

 such evidence to the defendant in accordance with this Court’s Order on Discovery and

 Scheduling, (R. 20).

        Respectfully submitted on July 20, 2020.

                                                     J. DOUGLAS OVERBEY
                                                     UNITED STATES ATTORNEY


                                              By:    s/ Casey T. Arrowood
                                                     Casey T. Arrowood
                                                     Assistant United States Attorney
                                                     TN BPR# 038225
                                                     800 Market Street, Suite 211
                                                     Knoxville, TN 37902
                                                     (865) 545-4167
                                                     Casey.Arrowood2@usdoj.gov




Case 3:20-cr-00021-TAV-DCP Document 44 Filed 07/20/20 Page 1 of 1 PageID #: 366
